—In an action, inter alia, for a judgment declaring that the defendants’ membership in the plaintiff West Oak Recreation Club, Inc., had been terminated, the defendants appeal from an order of the Supreme Court, Suffolk County (Berler, J.), dated June 8, 1998, which granted the plaintiffs’ motion for partial summary judgment on their first and second causes of action and to dismiss the defendants’ counterclaims.
Ordered that the order is affirmed, with costs.
The action of the Board of Directors of the plaintiff West Oak Recreation Club, Inc. (hereinafter West Oak), in terminating the defendants’ membership in West Oak and requesting them to vacate the premises is governed by the business judgment rule which bars judicial review of the actions of the Board of Directors taken in good faith and in the exercise of honest judgment in the lawful and legitimate furtherance of corporate purposes (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., 75 NY2d 530, 537-538; W.O.R.C. Realty Corp. v Carr, 207 AD2d 781; Longo v Town 'N Harbor Owners Corp., 180 AD2d 779; Kirsch v Holiday Summer Homes, 143 AD2d 811). The Board of Directors acted within the scope of its authority under the bylaws and in good faith in terminating the defendants’ membership and their rights and privileges in West Oak for violation of the building provisions of the bylaws and for failure to comply with the winter occupancy rules and regulations. The defendants failed to support their allegations that the Board of Directors deliberately singled them out for harmful treatment or selectively enforced West Oak’s bylaws and regulations (see, Matter of Levandusky v One Fifth Ave. Apt. Corp., supra). Bracken, J. P., Thompson, Goldstein, Mc-Ginity and Schmidt, JJ., concur.